Citation Nr: 0419462	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  97-24 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The appellant in this case is a veteran who had active 
service from February to October 1977, along with subsequent 
reserve service. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
case was previously before the Board in April 2000.  At that 
time it was determined that the veteran's claim of service 
connection for PTSD was "well grounded" and the claim was 
remanded to the RO for further development and consideration.  
It is noted for informational purposes that the Veterans 
Claims Assistance Act of 2000 (hereinafter "the VCAA"), and 
its implementing regulations eliminated the judicial 
requirements of well-grounded claims.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran asserts that she sustained personal assaults 
during active service and as a reservist, which has resulted 
in PTSD.  The veteran's service medical records reveal a 
service medical entry dated in August 1977 that shows she 
received medical treatment for acute depression due to 
multiple emotional traumas.  It appears that some medical 
records diagnose PTSD due to personal assaults (both prior to 
and during service) and others diagnose other psychiatric 
disorders. 

Pursuant to 38 C.F.R. § 3.304(f)(3), VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  The veteran's 
representative has requested a review of the record and a 
medical opinion.  In view of the special regulatory 
provisions for personal assault claims, the Board agrees that 
this is an appropriate case for a medical opinion. 

Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The RO should review the record 
and take any necessary action to 
ensure compliance with all notice 
and assistance requirements set 
forth in the VCAA codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and implementing 
regulations, codified at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) 
(2003). The RO should ensure that 
the veteran has been properly 
advised of (a) the information and 
evidence not of record that is 
necessary to substantiate her claim, 
(b) the information and evidence 
that VA will seek to provide, and 
(c) the information and evidence 
that she is expected to provide.    

2.  The veteran should be afforded a VA 
psychiatric examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should review the claims file in 
accordance with 38 C.F.R. § 3.304(f)(3) 
to determine if the claims file includes 
sufficient indications that the claimed 
personal assault occurred during service.  
The examiner should also clearly indicate 
whether or not the veteran suffers from 
PTSD.  If so, the examiner should offer 
an opinion as to whether such PTSD is 
related to any inservice assault(s).  A 
detailed rationale is requested for all 
opinions offered.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the expanded record 
and determine if service connection is 
warranted for PTSD.  Thereafter, the 
veteran and her representative should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



